Title: To George Washington from John Hall, 5 July 1757
From: Hall, John
To: Washington, George



Sir
Nova Scotia Hallifax July 5. 1757

I wrote you last from New York, & have now to acquaint you Our Fleet arriv’d at this place the 30. Ultimo, after a blustring Passage of 9 days: Heaven propitious to our Designs, happily carrd the french Fleet under Marq. Beaufremont off this Coast a very few days before, where he had been cruising sometime with 8 Sail of the Line—had they fell in with us, the Event wou’d have disconcerted all Measures for the ensuing Scene, & frustrated the grandest Design that ever was projected in this Quarter. Since we have been here, 11 of the English Fleet with a 60 gun Ship have drop’d in, who seperated from the Whole in a Fog on the Banks of Newfoundland. they have on board 11 Regiments; convoy’d by 15 Sail of the Line & 5 Frigates, under the command of Vice Admirl Holbourn evr’y moment we expect to see them in the Offing, & immediately on their Arrival we proceed, but God knows where tho’ generally supposd to be against Louisbourgh—We are well assurd theres 21 or 22 french sail of the Line laying ready for us, who brot over lately 12 french Regiments, & an hourly Expectation of 7 more; with the 3 Regiments at this Place We shall have in all 20. 19 of wch consisting of as many thousands, they being all compleat will embark on this Expedition, & yet many are diffident of our Success, for by so considerable an Armament as the Enemy are said to have against us, they are appriz’d of our designs, & the Opposition will be violent. Hitherto we have been crown’d with Success, all Health & Spirits greatly elated at our good Luck in escaping the French Fleet. What but the Influence of Heaven coud enduce Beaufremont after he had cruis’d off this place 6 Weeks, having known of our Embarkation, & confident of our Weakness to leave it 6 days before our Appearance. had he fell in with us, not only the Loss of our Troops but the taking of our General must have been the Consequence. In all likelihood the Fate of America is impending, & the revolution of 6 Weeks will greatly change the face of Affairs in regard to the british Interest in America. Heaven avert the worst[.] I send the List of our

Squadron & the Regiments on this Expedition, if it gets to hand soon it will be the more amusing.
I shall make it my Business at any time to transmit you, what I may think new or agreable, & I hope whilst you do me the honour to receive them, you’l think I execute the Task with great Pleasure—here’s all the Preparations you can conceive, such a design can require, more than I can imagine & much more than I can describe. If I am well, I shall write you from the next Place. Interim wishing you the greatest Felicity I subscribe Sr with gt regd Yr most obt

Jno. Hall

